DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 12/14/2020, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 20 is moot.
Applicant’s arguments with respect to claim(s) 1, 3-12, and 20 have been considered, but are moot in view of the new grounds of rejection.
Specification
The proposed amendments made to the specification filed on 12/14/2020 are accepted.
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 9314356, 10702408, 10500080, 10765545, 10849775, and US Applications 15/797864 and 15/797928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-10, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley et al. (US Patent No. 7,435,253; hereinafter Hartley).

Hartley discloses the following regarding claim 3:  the stent delivery system of claim 1, wherein the first proximal constraining member and the second proximal constraining member are interwoven into the proximal end of the stent (Figs. 1-3, 8, 9).
Hartley discloses the following regarding claim 5:  the stent delivery system of claim 1, wherein the first distal constraining member and the second distal constraining member are interwoven into the distal end of the stent (Figs. 1-3, 8, 9).
Hartley discloses the following regarding claim 7:  the stent delivery system of claim 1, wherein the stent is a wire woven helical stent (Figs. 1, 15-18).
Hartley discloses the following regarding claim 8:  the stent delivery system of claim 1, wherein the elongate shaft further comprises a first lumen (lumen of element 30) and a second lumen (lumen of element 15) (Figs. 1-3, 8, 9, where the present claim language is being interpreted such that the first and second lumens of the present claim are considered to be part of the “at least one lumen” recited in claim 1).
Hartley discloses the following regarding claim 9:  the stent delivery system of claim 8, wherein the proximal constraining arrangement and the distal constraining arrangement are at least partially disposed in the first lumen (Figs. 8-9).

Hartley discloses the following regarding claim 12:  the stent delivery system of claim 1, wherein the stent is continually moveable from the first configuration to the second configuration (col. 8, lines 37-56; col. 9, lines 13-64).
Hartley discloses the following regarding claim 20:  a stent delivery system, comprising, an elongate shaft (15, 30) including a proximal portion (portions close to element 1), a distal portion (portions close to element 3), a first lumen (lumen of element 30) and a second lumen (lumen of element 15) extending at least partially therethrough (Figs. 1-3, 8, 9), a stent receiving portion (where stent element 20 is located) on the distal portion of the elongate shaft (Fig. 1), and at least one opening distal to the stent receiving portion (endmost opening of the lumen of element 30; Figs. 1-3, 8, 9); a stent (20) positioned on the stent receiving portion of the elongate shaft (Figs. 1-2, 8, 9), the stent having a first configuration (collapsed configuration) (Figs. 2-4) and a second configuration (expanded configuration) (Fig. 5); a proximal constraining arrangement (40, 44) (Fig. 8; col. 8, lines 41-56; col. 10, lines 16-20) extending through the first lumen of the elongate shaft (Figs. 1-3, 8, 9) and engaged with a proximal end of the stent (Figs. 2-3; paras. 0026-0030), the proximal constraining arrangement comprising a first proximal constraining member (56) engaged with a first proximal portion of the stent (Figs. 2-3; paras. 0026-0030) and a second proximal constraining member (52) engaged with a second proximal portion of the stent (where the distal portions of element 44 engages parts of element 43); a distal constraining arrangement (10, 22) (col. 8, lines 1-32) extending through the first lumen of the .   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley in view of Arnault De La Menardiere et al. (US Pub. No. 2009/0182405; hereinafter Arnault).
Hartley discloses the limitations of the claimed invention, as described above. However, it does not recite the delivery system comprising a proximal and distal suture arrangement. Arnault teaches a stent delivery system comprising constraining members (e.g., 132) being interwoven into suture arrangements/release wires (e.g., 130) that are at the end of the stent (Fig. 5C; paras. 0104, 0113-0125), for the purpose of improving the control of stent deployment. It would have been obvious to one having ordinary skill in the art to modify the device of Hartley, according to the teachings of Arnault, in order to provide additional control of the deployment of the stent by allowing releasable attachment of each free end of the stent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774